UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-4659


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DARRYL TERRY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Malcolm J. Howard,
Senior District Judge. (7:13-cr-00116-H-1)


Submitted:   March 26, 2015                 Decided:   April 7, 2015


Before SHEDD, DUNCAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Phillip A. Rubin, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Darryl Terry pled guilty to possession of a firearm by a

convicted felon, in violation of 18 U.S.C. § 922(g)(1) (2012),

and was sentenced to 110 months’ imprisonment.                         Terry appeals,

challenging the procedural reasonableness of his sentence.                             For

the following reasons, we affirm.

     At sentencing Terry sought a downward variance, asserting

that his personal history and characteristics were mitigating

factors    and   arguing    that,    in       essence,     the    criminal        history

category    overstated     the    seriousness         of    his        history.        The

district court denied Terry’s request and sentenced him at the

bottom of the Guidelines range.

     On appeal, Terry asserts that the district court erred by

failing to address his arguments for a downward variance and

failing to explain why it rejected those arguments in imposing a

within-Guidelines sentence.              The Government responds that the

district court expressly rejected the variance request and its

reasons     were    clear        based        on    the     hearing’s           context.

Alternatively,     the   Government       asserts      that      any    error     by   the

district court was harmless.

     A sentence is procedurally reasonable if the district court

properly calculates the defendant’s advisory Guidelines range,

gives the parties an opportunity to argue for an appropriate

sentence,   considers      the   § 3553(a)         factors,      does    not    rely    on

                                          2
clearly erroneous facts, and sufficiently explains the selected

sentence.     See Gall v. United States, 552 U.S. 38, 49-51 (2007).

As    we   have   explained,    “[r]egardless         of     whether    the    district

court imposes an above, below, or within-Guidelines sentence, it

must place on the record an individualized assessment based on

the particular facts of the case before it.”                       United States v.

Carter, 564 F.3d 325, 330 (4th Cir. 2009) (internal quotation

marks omitted).        The explanation must be sufficient to allow for

“meaningful appellate review,” such that we need “not guess at

the   district     court’s   rationale.”         Id.       at   329,    330   (internal

quotation marks omitted).

       Where, as here, the defendant properly preserves the issue

of    procedural    reasonableness       below,       this      court   must    reverse

unless the error was harmless.               United States v. Lynn, 592 F.3d

572, 576 (4th Cir. 2010).           The government bears the burden of

demonstrating “that the error did not have a substantial and

injurious     effect    or   influence    on    the    result      [such      that   this

court] can say with fair assurance that the district court’s

explicit consideration of the defendant’s arguments would not

have affected the sentence imposed.”              United States v. Boulware,

604 F.3d 832, 838 (4th Cir. 2010) (internal quotation marks and

alterations omitted).

       After reviewing the sentencing transcript, we conclude that

the district court’s explanation was insufficient to render the

                                         3
sentence procedurally reasonable.                          The court did not expressly

address      why     it       rejected      Terry’s         arguments        for     a    downward

variance     or     why       it    selected      a    110-month       sentence.               Such    a

failure constitutes procedural error.                         Lynn, 592 F.3d at 585.

       Nevertheless, the government has satisfied its burden of

demonstrating that the district court’s error was harmless.                                          The

district court confirmed its familiarity with Terry’s background

and    personal         circumstances            as        relevant     to     the       § 3553(a)

sentencing        factors          when    it    adopted       the    presentence          report,

ordered child support, and referenced a letter in support of

Terry that         it   had        received     and     read.        Additionally,         Terry’s

arguments      for        a        downward      variance        were        not     persuasive,

especially in light of his criminal history.                              See Boulware, 604

F.3d    at   839-40       (explaining            that       comparative       weakness          of    a

defendant’s        arguments         for    a    lower      sentence    is     one       reason       to

decline to remand a case for further explanation).                                        Moreover,

the    sentencing         transcript            reveals       that    the     district          court

considered Terry’s arguments for a downward variance, as this

was    the   only       issue       contested         at    sentencing,       and        the    court

imposed      sentence          immediately            after     hearing       the        attorneys’

arguments.         Thus, we are persuaded that, in this case, any error

in the district court’s explanation for the sentence it imposed

is harmless and that remand is not warranted.



                                                  4
       Accordingly, we affirm Terry’s sentence.             We dispense with

oral   argument   because     the    facts   and   legal    contentions    are

adequately   presented   in    the    materials    before   this   court   and

argument would not aid the decisional process.

                                                                    AFFIRMED




                                       5